Citation Nr: 0318301	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  99-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability.  

2.  Entitlement to service connection for partial 
depigmentation of the left chest area and left arm.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for the residuals of a cold injury to the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1969 to September 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 2001, the appellant appeared and testified at a 
hearing held at the RO before the undersigned.  A transcript 
of that hearing is of record.  The case was last before the 
Board in November 2001, when it was remanded to the RO for 
further development which has now been completed.  

By rating action dated in February 2003, the RO granted 
service connection for degenerative changes of the ankles, 
and of the left acromioclavicular and shoulder joints, as 
well as for actinic keratosis.  The appellant has never 
indicated disagreement with any of the initial ratings 
assigned for these disabilities; however, in an appellate 
presentation dated in April 2003, the representative 
identified these matters as issues on appeal.  This appears 
to have been inadvertent; however, the RO should request 
clarification from the veteran and his representative and, if 
appropriate, issue a statement of the case concerning 
entitlement to higher initial ratings for these disabilities.  

It is not clear whether the RO has reopened the previously 
denied claim seeking service connection for residuals of a 
cold injury to the left hand.  However, the Board has a legal 
duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  
Moreover, if the Board finds that new and material evidence 
has not been presented, that is where the analysis must end.  
Butler v. Brown, 9 Vet. App. 167 (1996).  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Chronic gastrointestinal disability was not present in 
service or manifested within one year of the veteran's 
discharge from service, and no current gastrointestinal 
disability is etiologically related to service.  

3.  The appellant does not currently have partial 
depigmentation of the left chest area or left arm.  

4.  Entitlement to service connection for frostbite of the 
left hand was previously denied by final rating action dated 
in February 1995.  

5.  Evidence received since the February 1985 decision is not 
so significant by itself or in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was neither incurred nor 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

2.  A disability manifested by partial depigmentation of the 
left chest area or of the left arm was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

3.  New and material evidence has not been received to reopen 
a claim seeking service connection for the residuals of a 
cold injury of the left hand.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Original Claims

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current original claims, the information 
he should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire the RO to 
obtain the evidence on his behalf.  See, e.g., the letters 
addressed to the appellant by the RO dated April 1 and 28, 
1999, and April 10, 2002; and the Board remand of November 
2001.  Therefore, the Board is satisfied that the VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claims 
seeking service connection for a gastrointestinal disability 
and partial depigmentation of the left chest area and left 
arm, and extensive service medical records, and extensive VA 
and private medical records have also been obtained.  Neither 
the appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

New and Material Evidence Claim

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

The record reflects that  the appellant has been informed of 
the evidence and information needed to substantiate the claim 
to reopen through letters, the statement of the case, 
supplements thereto and comments and instructions to the 
appellant by the undersigned at the June 2001 hearing.  In 
addition, the RO has informed the appellant of the 
information needed from him to enable the RO to obtain 
evidence on his behalf.  The RO has obtained all identified, 
available evidence pertinent to the claim to reopen, 
including extensive VA treatment records.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim to reopen, and the Board is also 
unaware of any such outstanding evidence or information.  

In sum, the Board is satisfied that VA has complied with the 
notification and duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Analysis

Original Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, peptic ulcer disease 
may be presumed to have been incurred or aggravated in 
service if it was manifested to a compensable (10 percent) 
degree within one year of the claimant's separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Mere symptoms or somatic complaints without any underlying 
pathological process do not qualify as a "disability" for 
service connection purposes.  Cf. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

In the present case, the service medical records indicate 
that the appellant sought medical treatment in August 1976 
for left abdominal pains which were made worse after eating 
and which were felt to be caused by gastroenteritis or 
"severe gas pains."  In November 1976, he complained of 
vomiting for one day without accompanying diarrhea or 
abdominal cramps; the clinical assessment was probable viral 
gastritis.  

The appellant was later treated in June 1978 for a viral 
syndrome and for viral gastroenteritis in July 1982 and 
January 1985.  Next, in February 1985, the appellant 
complained of vomiting and stomach cramps, and the clinical 
assessment was of gastroenteritis of unknown cause.  

In September 1981, it was reported that the appellant had a 
three-year history of his body hair changing color on the 
left arm and trunk; physical examination disclosed white 
hairs on the left chest and arm; and the clinical assessment 
was of a unilateral partial depigmentation.  No further 
relevant entries are reflected by the service medical 
records, and the report of the appellant's retirement medical 
examination in June 1989 reflects no complaints or clinical 
findings indicative of gastrointestinal disability or of any 
depigmentation of the left chest area or left arm.  

Likewise, on VA examinations of the appellant in March 1990 
and September 1994, there were no complaints or clinical 
findings relevant to a gastrointestinal disability or to any 
depigmentation of the left chest area or left arm.  

Extensive VA and private medical records have been obtained 
and reviewed.  These medical records date from 1990 up to 
2002.  They reflect occasional complaints and treatments for 
constipation, diarrhea, abdominal cramps, bowel 
irregularities, or vomiting.  A barium enema performed by VA 
in June 1995 disclosed no colon pathology.  In November 1998, 
the appellant visited the emergency room of a private 
hospital after the sudden onset of vomiting with no blood in 
it that morning.  He reported no diarrhea, fever, chills, 
chest or abdominal pain, and he was currently taking no 
medications.  Physical examination disclosed a soft, 
nontender abdomen without obvious masses; and the reported 
clinical impression was of acute gastroenteritis.  In June 
2002, the appellant complained of bloody diarrhea after 
traveling in Asia for two months.  These medical records are 
negative for any indication of partial depigmentation of the 
left chest area or left arm.  

In June 1999, the appellant was examined by a VA staff 
physician who had also had the opportunity to review the 
extensive historical material in the claims files, including 
the service medical records.  The appellant complained of 
having an episode of diarrhea every three or four months; 
otherwise, he indicated that he has good normal bowel 
movements and good control of them.  Physical examination 
revealed that he was well nourished and had no anemia.  The 
abdomen was flat, soft, and without tenderness or 
organomegaly; bowel sounds were normal; and there was no 
cramping at that time.  The examining physician also stated 
that the appellant's recurrent gastrointestinal complaints 
were most likely a physiological condition and were unrelated 
to the viral gastroenteritis treated in service.  

In June 2001, the appellant testified before the undersigned 
that he carried Immodium at all times because of 
gastrointestinal problems for which his doctors were unable 
to identify a cause, although tests had established that 
there was no cancer, polyps, or bacteria involved.  He 
indicated that all postservice treatment for his digestive 
complaints had been received from VA and that his current 
diagnosis was irritable bowel syndrome, which he maintained 
was the same as the gastroenteritis reported in service.  He 
also testified that, in approximately 1979, all of his hair 
on his left chest area and left arm had turned white, which 
was embarrassing to him, although he experienced no other 
consequences.  He alleged that this condition was documented 
in his service medical records, although VA maintained that 
he no longer had this condition.  

In October 2002, a VA examiner reported that there was no 
hypopigmented or depigmented areas of the left side of the 
chest or left arm found at that time.  

Based upon a review of the evidence of record as summarized 
above, the Board has concluded that a preponderance of the 
evidence is unfavorable to the claims seeking service 
connection for gastrointestinal disability or for partial 
depigmentation of the left chest area and left arm.  

The June 1999 medical opinion by a VA physician is both 
competent and comprehensive, being based not only upon a 
contemporary examination of the appellant, but also upon a 
review of the extensive historical material contained in the 
claims file, including the service medical records.  It was 
the opinion of that medical expert that the appellant's 
current digestive complaints and problems were not related to 
the gastrointestinal episodes treated in service, which 
apparently were acute and transitory in nature and did not 
represent the onset of a chronic disability.  

The evidence of a nexus between the appellant's current 
gastrointestinal complaints and his military service is 
limited to the appellant's own statements.  This evidence is 
not competent to establish the required nexus with service 
since laypersons, such as the appellant, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection for gastrointestinal 
disability must be denied.  

Likewise, the current evidentiary record reflects a 
preponderance of competent medical evidence which contradicts 
the appellant's otherwise unsupported contentions that the 
partial depigmentation of the left chest area and left arm 
noted on one occasion in service was a permanent condition.  
The service medical records dating from after 1981 are silent 
for relevant complaints or findings, and no relevant findings 
were reported at the time of his retirement medical 
examination in June 1989.  In addition, the postservice 
medical records, both private and VA, are silent for 
complaints or treatments for such a condition, and the VA 
examiner in October 2002 specifically found no evidence of 
depigmentation of the left chest area or left arm at that 
time.  This claim must also be denied based upon the 
preponderance of unfavorable evidence.  

New and Material Evidence Claim

Entitlement to service connection for frostbite of the left 
hand has been previously denied by unappealed rating action 
dated in February 1995.  The evidence of record at that time 
indicated that, although the appellant had been treated in 
April 1976 for complaints of frostbite of the left hand, 
chronic residual disability stemming from this incident was 
not noted in the remainder of the service medical records, at 
the time of the appellant's retirement medical examination in 
June 1989, or on an official VA examination of the appellant 
in December 1994.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Extensive VA and private medical records received since the 
February 1995 denial of this claim reflect a few complaints 
by the appellant of a tingling sensation or of weakness in 
the left forearm and hand; however, these complaints are 
attributed in the medical records either to the service-
connected left shoulder injury or to a disability of the 
cervical spine.  No mention of any nexus between the single 
frostbite incident in service and any current left hand 
symptoms is reflected by this new medical evidence.  At the 
June 2001 hearing, the appellant testified that none of his 
treating physicians has told him that he has any current 
residuals of the frostbite incident in service, although this 
is obviously his personal belief.  Since the evidence added 
to the record includes no competent evidence of frostbite 
residuals, it is not so significant that it must be 
considered to fairly consider the claim.  Accordingly, 
reopening of the claim is not in order.  


ORDER

Service connection for gastrointestinal disability is denied.  

Service connection for partial depigmentation of the left 
chest area and left arm is denied.  

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for the residuals of a cold injury to the left 
hand is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

